DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is a non-final office action on the merits on patent application 16/917,473, attorney docket TSMP20192259US00. Application is assigned an effective filing date of 06/30/2020 based on application filing date, and applicant is Taiwan Semiconductor Manufacturing Co., LTD.  Applicant’s election without traverse of Invention II, claims 11-20 in the reply filed on 4/18/2018 is acknowledged. Claims 1-10 have been canceled, and claims 20-30 have been added. Claims 11-30 are pending and are considered below. Examiner will use numbers in parentheses to indicate numbered elements in prior art figures, and brackets to point to paragraph numbers where quoted material or specific teachings can be found.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 11-17, 20-29 are rejected under 35 U.S.C. 103 as being unpatentable over Chanemougame (U.S. 10,374,040) in view of Briggs et al. (U.S. 2017/0278796).

As for claim 11,
Chanemougame teaches in figs 3-7 a method comprising: 
depositing an inter-layer dielectric (ILD) layer (420) over a first source/drain (300m, left side region) and a second source/drain region (300 right of figure);
forming (in figure 6), a shared source/drain contact (720) in the ILD layer, the shared source/drain contact connected to each of the first source/drain region and the second source/drain region; 
dividing (in figure 8) the shared source/drain contact into a first source/drain contact and a second source/drain contact, the first source/drain contact connected to the first source/drain region, the second source/drain contact connected to the second source/drain region; 

Chanemougame does not teach that the isolation feature comprising a dielectric liner and a void, the dielectric liner surrounding the void,
However, Briggs teaches in figure 4 an isolation feature between conductors comprising a dielectric liner (25) and a void (20), the dielectric liner surrounding the void
It would have been obvious to one skilled in the art at the effective filing date of this application to add the liner and air gaps to the isolation dielectric because “The need to minimize the RC product has driven the reduction in the capacitance through lowering of the dielectric constant. One solution for reducing the dielectric constant is the incorporation of air gaps between interconnects (k=1). Briggs [0028]. One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 12,
Chanemougame in view of Briggs makes obvious the method of claim 11 and in combination, Chanemougame teaches that, before depositing the ILD layer, depositing a contact etch stop layer (CESL) (410) over an isolation region; and growing the first source/drain region (300) and the second source/drain region extending through the CESL.

As for claim 13,
Chanemougame in view of Briggs makes obvious the method of claim 12, and in combination, Chanemougame teaches that dividing the shared source/drain contact 

As for claim 14,
Chanemougame in view of Briggs makes obvious the method of claim 11 further comprising, before depositing the ILD layer depositing a contact etch stop layer (CESL) over the first source/drain region and the second source/drain region (shown in figure 3).

As for claim 15,
Chanemougame in view of Briggs makes obvious the method of claim 14, wherein dividing the shared source/drain contact comprises etching the shared source/drain contact and the ILD layer (at fig 8) to form an opening exposing a horizontal portion of the CESL (at the angle indicator), and wherein forming the isolation feature comprises depositing the dielectric liner in the opening (910 at figure 9).

As for claim 16,
Chanemougame in view of Briggs makes obvious the method of claim 11, wherein dividing the shared source/drain contact into the first source/drain contact and the second source/drain contact comprises etching the shared source/drain contact with a plasma etching process (RIE, [co8 ln 45]) to form an opening in the shared 

As for claim 17,
Chanemougame in view of Briggs makes obvious the method of claim 16, but does not teach that the plasma etching process is performed with a bias voltage in a range of 50 volts to 8oo volts, the plasma etching process is performed at a pressure in a range of 5 mTorr to 500 mTorr, and the plasma etching process is performed with an etchant gas and a passivation gas, a ratio of a flow rate of the etchant gas to a flow rate of the passivation gas being in a range of 0.01:1 to 2:1.
However, specific parameters of the etch are result dependent parameters that determine the speed, shape and surface of the finished etch. It would have been obvious to one of ordinary skill in the art, at the time of invention, to optimize the etch recipe and arrive at the claim limitation. Because the general conditions are disclosed in the prior art is it is not inventive to discover the optimum or workable ranges by routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233 (CCPA 1955).  Thus, optimization of the claim would be obvious to one of ordinary skill in the art.

As for claim 20,
Chanemougame in view of Briggs makes obvious the method of claim 11 and Chanemougame teaches in figures 10 and 11,
depositing an inter-metal dielectric (IMD) layer (920) over the ILD layer (420) and the isolation feature (910); 


As for claim 21,
Chanemougame teaches a method comprising: 
growing a first source/drain region and a second source/drain region (300) in a first fin and a second fin (120), respectively, the first fin and the second fin protruding above a contact etch stop layer (410), the first source/drain region and the second source/drain region extending through the contact etch stop layer (shown in figure 5); 
depositing an inter-layer dielectric (420) on the first source/drain region, the second source/drain region, and the contact etch stop layer; 
etching a first opening (700) in the inter-layer dielectric, the first opening exposing the first source/drain region, the second source/drain region, and the contact etch stop layer (shown in figure 5); 
forming a shared source/drain contact 720) in the first opening; 
etching a second opening in the shared source/drain contact, the second opening disposed between the first source/drain region and the second source/drain region (shown in figure 8); and forming an isolation feature in the second opening (910), 
Chanemougame does not teach that the  isolation feature comprises a dielectric liner and a void, the dielectric liner surrounding the void.

It would have been obvious to one skilled in the art at the effective filing date of this application to add the liner and air gaps to the isolation dielectric because “The need to minimize the RC product has driven the reduction in the capacitance through lowering of the dielectric constant. One solution for reducing the dielectric constant is the incorporation of air gaps between interconnects (k=1). Briggs [0028]. One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 22,
Chanemougame in view of Briggs makes obvious the method of claim 21 further comprising: 
forming a first and second gate structure (630/610/620/230) on the contact etch stop layer (420) and on a first and second channel region of the first fin (120), the first channel region adjacent the first and second source/drain region (300 shown in figure 2); 

As for claim 23,
Chanemougame in view of Briggs makes obvious the method of claim 21, 
And in the combination, Briggs teaches a reentrant profile with the top of the opening narrower than the middle.
It would have been obvious to change the etch profile shape of the profile of Briggs because a reentrant profile would improve the void formation by pinching off the 
The combination does not teach a third width at a bottom of the second opening, the second width being greater than each of the first width and the third width.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form a bow shaped profile, since it has been held by the courts that, shape is a matter of designer’s choice where the only difference between the prior art and the claims was a shape of the claimed device, absent a disclosure that the shape is significant or provides an unexpected result. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).

As for claim 24,
Chanemougame in view of Briggs makes obvious the method of claim 21, and in the combination, Briggs teaches a width of the second opening increases continually in a direction extending from a top of the second opening to a bottom of the second opening.

As for claim 25,
Chanemougame in view of Briggs makes obvious the method of claim 21, but does not teach that the first source/drain region is part of a pull-up transistor for a static 
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex Parte Masham, 2 USPQ F.2d 1647 (1987). Here the transistors may be connected in a manner to form an SRAM cell, which does not limit the structure of the transistors.

As for claim 26,
Chanemougame teaches a method comprising: forming a first transistor and a second transistor, the first transistor (120) comprising a first source/drain region (410), the second transistor (behind 120 into the figure) comprising a second source/drain (right of 410 in figure 3) region; 
depositing an inter-layer dielectric (420) on the first source/drain region and the second source/drain region;
forming a shared source/drain contact (720, figure 6) in the inter-layer dielectric, the shared source/drain contact connected to the first source/drain region and the second source/drain region; 
etching an opening in the shared source/drain contact (center of figure 8), the opening disposed between the first source/drain region and the second source/drain region; and 
forming an isolation feature in the opening (910 of figure 9).

However, Briggs teaches in figure 4 an isolation feature between conductors comprising a dielectric liner (25) and a void (20), the dielectric liner surrounding the void
It would have been obvious to one skilled in the art at the effective filing date of this application to add the liner and air gaps to the isolation dielectric because “The need to minimize the RC product has driven the reduction in the capacitance through lowering of the dielectric constant. One solution for reducing the dielectric constant is the incorporation of air gaps between interconnects (k=1). Briggs [0028]. One skilled in the art would have combined these elements with a reasonable expectation of success.
Chanemougame does not teach that the transistors are a pull-up transistor and a pull-down transistor for a static random-access memory cell.
However, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex Parte Masham, 2 USPQ F.2d 1647 (1987). Here the transistors may be connected in a manner to form an SRAM cell, which does not limit the structure of the transistors.

As for claim 27,
Chanemougame in view of Briggs makes obvious the method of claim 26, and the combination makes obvious that the isolation feature has a lower relative permittivity than the inter-layer dielectric (because in the combination, the air gap lowers the permittivity.)

As for claim 28,
Chanemougame in view of Briggs makes obvious the method of claim 26, and in the combination, Briggs teaches that the dielectric liner is a layer of silicon oxide ([0039]) and the void is filled with air or at a vacuum ([0039-40]).

As for claim 29,
Chanemougame in view of Briggs makes obvious the method of claim 26, 
And in the combination, Briggs teaches that forming the isolation feature comprises depositing the dielectric liner in the opening until pinch-off occurs, the void comprising portions of the opening not filled by the dielectric liner. Briggs [0040].

Claims 18, 19 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Chanemougame in view of Briggs and in further view of Blackmer el al. (U.S. 2012/0205752).

As for claim 18,
Chanemougame in view of Briggs makes obvious the method of claim 11, wherein dividing the shared source/drain contact into the first source/drain contact and the second source/drain contact comprises etching the shared source/drain contact with a plasma etching process (RIE, [co8 ln 45]) to form an opening in the shared source/drain contact but does not teach that the opening having a reentrant profile shape.

It would have been obvious to change the etch profile shape of the profile of Briggs because a reentrant profile would improve the void formation by pinching off the liner deposition. (see for example, Blackmer [0006, 0047]). One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 19,
Chanemougame in view of Briggs and Blackmer makes obvious the method of claim 18, and the combination teaches that the ILD layer is deposited over a contact etch stop layer (CESL) (Chanemougame figure 8), but does not teach that the plasma etching process is performed for a duration in a range of 15 seconds to 1500 seconds, and the plasma etching process has an etching selectivity between the shared source/drain contact and the CESL in a range of 10:1 to 50:1.

As for claim 30,
Chanemougame in view of Briggs makes obvious the method of claim 26, and in the combination, Briggs teaches that an upper portion of the opening has a lesser width than a lower portion of the opening.
It would have been obvious to change the etch profile shape of the profile of Briggs because a reentrant profile would improve the void formation by pinching off the liner deposition. (see for example, Blackmer [0006, 0047]). One skilled in the art would have combined these elements with a reasonable expectation of success.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660. The examiner can normally be reached M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A BODNAR/Examiner, Art Unit 2893